Citation Nr: 0931781	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-30 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
eye injury.  

2.  Entitlement to service connection for coronary artery 
disease.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for traumatic arthritis of the left knee.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1941 to July 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran requested and was afforded a hearing at the RO in 
Montgomery, Alabama before the undersigned Veteran's Law 
Judge in June 2009.  A written transcript of this hearing has 
been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's eye condition did not manifest during his 
active military service, nor is it a residual of his in-
service eye injury.  

2.  The Veteran's coronary artery disease did not manifest 
during, or as a result of, the Veteran's active military 
service.  

3.  The Veteran's traumatic arthritis of the left knee is 
manifested by limitation of flexion to 118 degrees with pain; 
it is not manifested by limited extension, chronic 
subluxation, or instability.  

4.  The Veteran's gastroesophageal reflux disease (GERD) is 
manifested by occasional heart burn, abdominal distress and 
mild intermittent difficulty with swallowing; it is not 
manifested by serious symptoms that result in a considerable 
impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for the residuals of an eye injury have not been 
met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  

2.  The criteria for establishing entitlement to service 
connection for coronary artery disease have not been met.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).  

3.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for traumatic arthritis of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5003, 5260-
61 (2008).  

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for gastroesophageal reflux disease 
(GERD) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Codes 7346 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Regarding the Veteran's claims of entitlement to service 
connection, the duty to notify was satisfied by way of 
letters sent to the Veteran in January 2003, August 2003, and 
March 2006 that fully addressed all notice elements.  The 
2003 letters were also sent prior to the initial RO decisions 
in this matter.  The letters informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Even though the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of that claim 
in the March 2006 letter, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  
See Dingess/Hartman, 19 Vet. App. at 484. 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in January 2003, prior to the initial RO decision 
that is the subject of this appeal.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and information in his 
possession to the RO.  The remaining notice requirements 
outlined in Vazquez-Flores v. Peake were satisfied by a 
letter sent to the Veteran in October 2008.  Even though this 
was sent to the Veteran after the initial adjudication of the 
claim, the claim was subsequently readjudicated, and as 
already discussed, this is sufficient to cure a timing 
defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of coronary artery disease because there 
is no evidence to satisfy the second or third McLendon 
criteria discussed above.  Specifically, there is no evidence 
of a heart disorder during military service, and no evidence 
suggesting that the Veteran's current heart disorder may be 
related to his military service or to a heart murmur noted 
after separation.  

Therefore, a medical examination would serve no useful 
purpose in this case, since the requirement of an in-service 
disease or injury to establish a service connection claim 
cannot be met upon additional examination.  The Veteran was 
not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in March 2003, August 2004 and August 2008, and 
VA has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical records have also been incorporated 
into the record of evidence.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as a cardiovascular 
disorder, becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Residuals of an Eye Injury

The Veteran contends that he is entitled to service 
connection for the residuals of an eye injury.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran's current vision complaints did not manifest during, 
or as a result of, his military service.  Service connection 
is therefore not warranted.  

The Veteran's service treatment records demonstrate that he 
was not diagnosed with a chronic eye disorder during his 
active military service.  According to a service treatment 
note dated May 28, 1945, the Veteran had a storage battery 
explode and got fluid in his eye.  The note indicates that 
the eye was washed at this time.  A note from the following 
day indicates that the condition of the right eye was now 
satisfactory.  There is no additional treatment for an eye 
condition recorded during the Veteran's military service.  
According to the Veteran's July 1945 release examination, the 
Veteran had no eye abnormalities and his uncorrected vision 
was 20/20 in both eyes.  Therefore, the service treatment 
records demonstrate that the Veteran's eye injury of May 1945 
was not chronic and it resolved prior to his discharge from 
service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records demonstrate that the 
Veteran did not suffer from chronic symptomatology related to 
his eye after separation from active duty.  In August 1945, 
the Veteran underwent a VA physical examination.  The 
Veteran's pupils were noted to be equal and reactive to light 
and the movement of the eyes was found to be normal.  There 
was no diagnosis of an eye condition at this time.  The 
Veteran also was afforded VA examinations in February 1952 
and July 1953.  There were no complaints of eye trouble or 
diagnoses regarding the eyes during either examination.  

The record contains a private doctor statement dated 
September 2002.  According to this statement, the Veteran had 
a long history of medical problems.  However, there was no 
mention of an eye condition by the private physician.  The 
Veteran was afforded an additional VA examination in August 
2004, where it was noted that his pupils were equal, round 
and reactive to light and accommodation.  The record also 
contains a VA diabetic eye examination from February 2008.  
According to the examination report, the Veteran suffered 
from proliferative diabetic neuropathy, macular pucker of the 
epiretinal membrane, pseudophakia, myopia, presbyopia, 
hypermetropia, and astigmatism.  

The Veteran was subsequently afforded a VA eye examination in 
August 2008 to determine whether there was an etiological 
relationship between any of these conditions and the in-
service battery explosion.  During the examination, the 
Veteran reported having no further treatment for his eyes 
after the initial in-service battery explosion in 1945.  In 
fact, the Veteran reported having good eyes until he was over 
the age of 50.  The Veteran also testified to having cataract 
surgery some eight to ten years earlier.  Upon examination, 
the Veteran was diagnosed as being hyperopic with astigmatism 
in the right eye and as being myopic with astigmatism in the 
left eye.  The examiner noted that he had pseudophakia, or 
lens implants, in both eyes.  Examination also revealed a 
background of diabetic retinopathy.  

The examiner concluded that the Veteran had dry eyes that 
were not caused by his military service or the in-service eye 
injury.  The examiner based this on the fact that if this 
were a residual, he would have been seeking treatment for dry 
eyes in the 1950s and 1960s.  Also, there was no scarring 
noted on the corneas or conjunctiva.  The examiner also 
concluded that the Veteran's other ocular problems, such as 
his diabetic retinopathy, were not related to his military 
service.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for the 
residuals of an in-service eye injury.  The evidence of 
record establishes that the Veteran did not suffer any 
residuals of an eye injury at the time of separation from 
active duty.  Also, post-service examinations do not reveal 
any complaints regarding the eyes until decades after the 
Veteran's separation.  The August 2008 VA examiner also 
concluded that the Veteran's current eye condition was not 
related to his military service.  Finally, the Veteran 
himself admitted that he did not have any eye problems until 
he was over the age of 50 during his August 2008 VA 
examination.  The Veteran was born in March 1922, which would 
mean that he did not start having problems with his eyes 
until sometime after 1972, which is more than 25 years after 
the Veteran's separation from active duty.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any complaints of an eye condition for 
decades after separation from service tends to establish that 
the Veteran's current symptoms have not existed since 
military service.

Furthermore, the Veteran has been diagnosed with myopia, 
hyperopia, and astigmatism.  Service connection is not 
permitted for these disabilities.  For purposes of 
entitlement to benefits, the law provides that refractive 
errors of the eyes are congenital or developmental defects 
and are not a disease or injury within the meaning of 
applicable legislation.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia, 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically 
prohibit service connection for refractive errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 
82-90 (July 18, 1990).  

The Board recognizes that the Veteran believes his present 
eye complaints are related to the in-service battery 
explosion of 1945.  However, while the Veteran is competent 
to testify to his present symptoms, as a layperson, he is not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran's opinion as to etiology is of no 
probative value and does not outweigh the negative opinion 
provided by the August 2008 VA examiner.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for the residuals of an eye injury must 
be denied.




Coronary Artery Disease

The Veteran contends that he is entitled to service 
connection for coronary artery disease.  However, the 
preponderance of the evidence of record demonstrates that 
this condition did not manifest during, or as a result of, 
the Veteran's military service.  As such, service connection 
must be denied.  

The Veteran's service medical records are silent regarding a 
heart condition.  A March 1941 in-service treatment note 
indicates that the Veteran's heart was normal at this time.  
The Veteran's July 1945 discharge examination notes that the 
Veteran's cardiovascular system was normal at the time of 
separation.  A chest X-ray was performed at this time and 
interpreted to be negative.  The only defects noted at this 
time were an episode of influenza in February 1941 and an 
injury to the left knee.  Therefore, the Veteran's service 
treatment records demonstrate that the Veteran was not 
diagnosed with a heart condition during his active military 
service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records demonstrate that 
the Veteran did not suffer from a heart condition within one 
year of his separation from service either.  According to a 
VA physical examination from August 1945, the size of the 
Veteran's heart was normal at this time and it was noted to 
be beating regularly.  It was noted that a "rather soft" 
murmur accompanied the beating.  An April 1947 physical 
examination report notes that the Veteran's cardiovascular 
system was normal at this time.  VA examinations from April 
1947 and July 1953 make no mention of a heart condition 
either.  Therefore, the evidence demonstrates that the 
Veteran did not suffer from a chronic heart condition within 
one year of his separation from active duty, and as such, the 
presumption of in-service incurrence is not applicable.  See 
38 C.F.R. § 3.309 (2008).  

The first evidence of record of a chronic heart condition are 
private treatment notes from Baptist Medical Center dated 
June 2000.  The Veteran underwent elective coronary artery 
bypass grafting at this time.  A physical examination 
performed prior to the surgery indicates that the Veteran's 
cardiac history dated back to the mid-1980s when the Veteran 
had a myocardial infarction.  According to the report, the 
Veteran had four catheterizations and a percutaneous 
transluminal coronary angioplasty (PTCA) since that time.  
However, these records do not suggest that the Veteran had 
any cardiac history prior to his heart attack in the 1980s.  

The record demonstrates that the Veteran has continued to 
receive follow-up care for his heart condition with the 
Montgomery Cardiovascular Associates since this time.  None 
of these records suggest that the Veteran has suffered from a 
heart condition since his separation from active duty in 
1945.  Furthermore, none of these records suggest that the 
Veteran was diagnosed with a heart disorder during his 
military service.  

Finally, the record contains a number of VA outpatient 
treatment records from as recently as August 2008 that 
reference the Veteran's heart and cardiovascular system.  
However, these records also fail to suggest that the Veteran 
was diagnosed with a heart condition during military service 
or that he has suffered from one since his separation from 
active duty.  

The above evidence fails to suggest that the Veteran has 
suffered from a chronic heart condition since his separation 
from military duty.  Rather, it demonstrates that the 
Veteran's heart was normal at the time of his separation from 
active duty.  The first evidence of a heart condition is a 
reference to a heart attack in the mid-1980s.  Therefore, the 
record does not demonstrate that the Veteran suffered from a 
heart condition until at least 40 years after his separation 
from active duty.  When considering whether or not to grant a 
claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment regarding the heart for approximately 40 years 
after separation from service tends to establish that the 
Veteran's current heart condition has not existed since 1945.  

The Board recognizes that there is evidence of a heart murmur 
upon examination in August 1945.  The Veteran argued in 
September 2005 that this disorder should be presumptively 
service connected because it was within one year after 
separation.  However, for the presumption to apply, there 
must be evidence demonstrating that this disability was at 
least 10 percent disabling at this time.  The Veteran's heart 
was found to be normal at this time, and there is no evidence 
of follow-up treatment for approximately 40 years, 
demonstrating that the single incident of a heart murmur in 
1945 was not 10 percent disabling.  

The Veteran also appears to be arguing that his current heart 
disorder is related to this heart murmur of 1945.  However, 
the Veteran is not currently diagnosed with a heart murmur.  
The Veteran's current diagnosis is coronary artery disease 
which is an entirely separate condition.  The record does not 
contain any competent evidence suggesting that the Veteran's 
coronary artery disease is somehow related to a single 
recorded incident of a heart murmur.  Furthermore, the 
absence of any medical treatment for the heart until the mid-
1980s tends to suggest that the Veteran's heart murmur that 
was noted on one occasion in August 1945 is not related.  

The Veteran has also provided a great deal of lay testimony 
in support of his claim.  According to the June 2009 hearing 
transcript, the Veteran testified that he was told he had a 
"babbling" heart during service that would miss a beat.  He 
also testified that he sought treatment for his heart within 
at most three months after his separation from service 
because he was sick when he came out.  The Veteran made a 
similar claim in his December 2004 notice of disagreement, 
contending that he was diagnosed with a heart murmur during 
service that deteriorated into his current heart condition.  

While the Board has considered the above testimony, it does 
not demonstrate that service connection is warranted in this 
case.  The Board has not received any evidence suggesting 
that the Veteran is competent to provide a medical opinion.  
Therefore, as a layperson, the Veteran is not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  As 
such, the Veteran's testimony diagnosing himself with a heart 
condition during service, and his testimony etiologically 
relating his coronary artery disease to a heart murmur, is 
not competent evidence and is of no probative value.  

However, the Veteran's testimony that he sought treatment for 
a heart condition within three months after separation is 
competent evidence since this fact would be something 
observable by a layperson.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  While the Board 
has found this testimony to be competent evidence, it does 
not find this evidence to be credible.  Competency is a legal 
concept determining whether testimony may be heard and 
considered by the trier of fact.  Credibility, on the other 
hand, is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno, 6 Vet. App. at 469; see also Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  Post-service examinations from 
August 1945 and April 1947 both found the Veteran's 
cardiovascular system to be normal.  There is no evidence 
suggesting that the Veteran was sick at this time or that he 
was seeking treatment for a heart condition.  In fact, the 
Veteran's July 1945 discharge examination establishes that 
the Veteran was not sick at the time of separation since his 
only current abnormality was his left knee.  Since the 
Veteran's testimony directly contradicts the evidence of 
record, the Board does not find this to be credible evidence.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for coronary artery disease must be 
denied.

Increased Rating Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  


Traumatic Arthritis of the Left Knee

The Veteran contends that he is entitled to a disability 
rating in excess of 20 percent for service-connected 
traumatic arthritis of the left knee.  For historical 
purposes, the Veteran was granted service connection for a 
left knee disability in an April 1946 rating decision.  A 
noncompensable disability rating was assigned, effective as 
of July 8, 1945.  In an August 1953 rating decision, the 
Veteran's disability rating was increased to 10 percent under 
Diagnostic Code 5010, effective as of March 5, 1947.  The 
Veteran's disability rating was increased to 20 percent under 
Diagnostic Code 5257 in a September 2004 rating decision, 
effective as of July 24, 2003.  The Veteran appealed this 
rating to the Board in September 2005.  However, the 
preponderance of the evidence demonstrates that the Veteran 
has not been entitled to a disability rating in excess of 20 
percent at any time during the pendency of his claim.  As 
such, the Veteran's claim must be denied.  

The Veteran was afforded a VA joint examination in March 
2003.  The Veteran reported that he had daily pain with any 
movement.  He also indicated that he was very limited in his 
walking.  There was no evidence of stiffness or swelling upon 
examination.  The Veteran reported dislocation in the past 
when he moved his knee quickly but he indicated that he had 
no such problems in the last 6 months.  Flexion of the left 
knee was measured to 100 degrees and extension to 0 degrees.  
The examiner noted that the Veteran could not flex past 100 
degrees because of pain.  There was no objective evidence of 
edema, effusion or instability upon examination, but weakness 
was noted.  An X-ray was taken of the knee, revealing 
arteriosclerotic calcification of the femoral-popliteal 
artery with minor abnormality.  A diagnosis of moderate 
functional range of motion losses in the left knee due to 
pain was assigned.  

The Veteran was afforded a VA joint examination in August 
2004.  Range of motion measurements were taken of the left 
knee at this time, and flexion was to 130 degrees with pain 
and extension was to 0 degrees.  The Veteran had no increased 
pain or decreased range of motion upon repetition.  There was 
no obvious effusion of deformity noted upon examination and 
there was no evidence of instability.  The examiner concluded 
that there were minor degenerative changes of the left knee, 
however.  No specific gait abnormalities were noted, and 
strength and sensation of the lower extremity were found to 
be intact, aside from trace edema related to a saphenous 
graft harvesting for coronary artery bypass surgery.  X-rays 
were taken as part of this examination and they revealed 
degenerative osteoarthritis of the left knee manifested by 
asymmetrical joint space narrowing.  Vascular calcification 
was also noted, but no fracture was present.  The examiner 
diagnosed the Veteran with left knee osteoarthritis with mild 
to moderate impairment secondary to pain.  

The record also contains a number of VA outpatient treatment 
records.  December 2006 and July 2007 treatment records note 
that the Veteran had full active range of motion in all major 
joints with no deformities.  A January 2008 treatment note 
indicates that the Veteran had no musculoskeletal complaints 
but that he did experience left leg pain upon ambulation.  
Finally, an August 2008 VA outpatient treatment note 
indicates that the Veteran had a full active range of motion 
in all major joints.  The Veteran was again noted to have 
left leg pain upon ambulation, but it was noted that he could 
walk about one quarter of a mile and that he still played 
golf.  

The Veteran was afforded an additional VA examination of the 
left knee in August 2008.  Sensation and pulses were found to 
be intact.  Flexion of the left knee was to 118 degrees with 
pain starting at 118 degrees and extension was to 0 degrees.  
There was evidence of increased pain upon repetition but no 
evidence of additional limitation of motion.  There was mild 
to moderate fatigue, weakness, and lack of endurance upon 
repetition as well.  Mild crepitus was also noted with 
motion.  There was no evidence of instability or tenderness 
upon examination.  Finally, the Veteran was noted to walk 
with an antalgic gait and he used a cane for assistance with 
ambulation.  A diagnosis of left knee osteoarthritis was 
again assigned.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
20 percent for his left knee disability.  The Veteran is 
currently rated under Diagnostic Code 5257 for moderate 
recurrent subluxation or lateral instability.  However, the 
Board finds that the Veteran would be more appropriately 
rated for limitation of motion due to arthritis, rather than 
under Diagnostic Code 5257, as there is no objective evidence 
of recurrent subluxation or lateral instability.  There is, 
on the other hand, X-ray evidence of arthritis and objective 
evidence of limitation of motion due to pain.  Therefore, the 
Board finds that the Veteran's disability is better 
represented by Diagnostic Code 5260, rather than by 
Diagnostic Code 5257.  

Traumatic arthritis, which the Veteran has been diagnosed 
with in the present case, is rated under Diagnostic Code 
5010.  Traumatic arthritis is to be rated as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

According to the March 2003 VA examination, the Veteran had 
flexion of the left knee to 100 degrees, limited by pain, and 
full extension to 0 degrees.  Upon examination in August 
2004, the Veteran had flexion of the left knee to 130 
degrees, with pain, and again, full extension to 0 degrees.  
Finally, according to the Veteran's examination of August 
2008, the Veteran had flexion of the left knee limited to 118 
degrees due to pain, and extension to 0 degrees.  This 
evidence demonstrates that the Veteran does not have 
sufficient limitation of motion to warrant a compensable 
disability rating.  Flexion must be limited to 45 degrees to 
warrant a compensable disability evaluation under Diagnostic 
Code 5260.  

Clearly, the evidence of record does not indicate that an 
evaluation in excess of 20 percent is justified.  There is no 
suggestion that the Veteran's knee flexion is limited to 15 
degrees.  Nor is there evidence to suggest that he should be 
separately evaluated for any limitation of extension since 
this motion is normal.

The Board has also considered whether there are any other 
applicable diagnostic codes that would allow for a more 
favorable rating in this case.  Included within 38 C.F.R. § 
4.71a are multiple diagnostic codes that evaluate impairment 
resulting from service-connected knee disorders, including 
Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 
(recurrent subluxation or lateral instability); Diagnostic 
Code 5258 (dislocated semilunar cartilage), Diagnostic Code 
5259 (symptomatic removal of semilunar cartilage), Diagnostic 
Code 5261 (limitation of extension), Diagnostic Code 5262 
(impairment of the tibia and fibula), and Diagnostic Code 
5263 (genu recurvatum).  However, as the evidence fails to 
demonstrate that the Veteran experiences any of the symptoms 
related to these Diagnostic Codes, they are not for 
application.  

The Board recognizes that the Veteran testified in his June 
2009 hearing testimony that his knee would give out on him.  
However, while the Board has considered this testimony, the 
competent medical evidence of record does not support a 
finding of instability.  The VA examiners of record have 
consistently found no objective evidence of instability.  The 
August 2008 VA examiner specifically noted a negative 
Lachman's test and a negative varus or valgus strain, 
indicating that there was no evidence of instability upon 
examination.  As such, the Board finds that a rating under 
Diagnostic Code 5257 would be inappropriate.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of their normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  

In the present case, the evidence demonstrates that the 
Veteran does suffer functional impairment of the left knee 
due to pain.  However, the Veteran was noted to be limited to 
flexion of 100 degrees in March 2003, 130 degrees in August 
2004, and 118 degrees in August 2008.  A 20 percent 
disability rating is meant to compensate a Veteran with 
flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  The next-higher disability rating of 30 percent 
is meant to compensate a Veteran with flexion limited to 15 
degrees.  Id.  Therefore, any additional functional 
limitation has already been considered by the 20 percent 
disability evaluation, since the Veteran's range of motion 
greatly exceeds that envisioned by a 20 percent disability 
rating.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 20 percent for arthritis 
of the left knee must be denied.

Gastroesophageal Reflux Disease (GERD)

The Veteran contends that he is entitled to a disability 
rating in excess of 10 percent for his service-connected 
GERD.  However, upon a review of all of the evidence of 
record, the Board finds that the Veteran has not been 
entitled to a disability rating in excess of 10 percent for 
this disorder at any time during the pendency of his claim.  
As such, the Veteran's claim is denied.  

The Veteran was afforded a VA examination for his GERD in 
March 2003.  An upper gastrointestinal (GI) examination was 
performed at this time.  There was no evidence of a hiatal 
hernia, but the examination did reveal gastroesophageal 
reflux.  X-rays also established that the Veteran did not 
suffer from duodenal ulceration.  

The Veteran was afforded an additional VA examination for his 
GERD in August 2004.  An upper GI examination was performed 
and interpreted to be normal.  The radiologist noted that the 
Veteran had a history of hiatal hernia with reflux, but this 
was not evidenced upon examination.  The examiner diagnosed 
the Veteran with GERD that was mild to moderately impairing.  
It was noted that the Veteran was currently treating this 
disorder with Prilosec.  

Finally, the Veteran was afforded a VA examination for his 
stomach disorder in August 2008.  The Veteran reported having 
problems with occasional reflux and described a slight 
burning in his esophagus that occurred several times per 
month.  He denied any vomiting, but reported episodic 
abdominal and epigastric pain.  The Veteran denied having any 
history of anemia.  It was noted that the Veteran treated his 
condition with Tums and Prilosec.  An upper GI examination 
was again performed and it was interpreted to be normal.  The 
examiner diagnosed the Veteran with gastroesophageal reflux 
with a history of hiatal hernia.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
10 percent for his service-connected GERD.  Diagnostic code 
7346 provides ratings for hiatal hernia.  Hiatal hernia with 
two or more of the symptoms for the 30 percent rating of less 
severity is rated 10 percent disabling.  Hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, is rated 30 percent disabling.  Hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health, is 
rated 60 percent disabling.  38 C.F.R. § 4.114.

According to the August 2004 VA examination of record, the 
Veteran's GI examination was normal.  It was noted that the 
Veteran had reflux that was mild to moderately impairing.  
According to the August 2008 VA examination, the Veteran only 
had reflux several times per month.  He also denied any 
vomiting or anemia.  The Veteran did not report having any 
regurgitation or difficulty swallowing.  He also described 
having abdominal pain in the mid-epigastric area, but there 
were no reports of substernal or shoulder pain.  Therefore, 
the evidence does not suggest that the Veteran is entitled to 
the next-higher disability rating of 30 percent.  

The Board has also considered the testimony provided by the 
Veteran during his June 2009 hearing.  The Veteran described 
his GERD as "a nervous indigestion."  The Veteran reported 
spitting up blood once or twice a week and having phlegm in 
his throat.  The Veteran indicated that he controlled the 
phlegm with ginger ale.  When asked if he had difficulty 
swallowing during his active symptoms, the Veteran responded 
that he had some but not much.  Also, when asked whether his 
pain traveled up into his chest and into his shoulder, the 
Veteran indicated that sometimes he had "ailing."  

While the Board has considered this evidence, it does not 
suggest that the Veteran is entitled to the next-higher 
disability rating of 30 percent.  According to Diagnostic 
code 7346, hiatal hernia with 2 or more symptoms of less 
severity is only rated 10 percent disabling.  A 30 percent 
disability rating is warranted when the symptoms result in 
considerable impairment of health.  While the Veteran did 
report difficulty swallowing, he stressed that he did not 
have much difficulty.  Also, the Veteran testified that he 
only sometimes experienced radiating pain.  Therefore, the 
evidence provided by the Veteran in support of this claim 
does not suggest that the Veteran suffers a considerable 
impairment of health due to his GERD.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period of the appeal, staged ratings are not 
warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 10 percent for his 
service-connected GERD must be denied.

Extraschedular evaluations

According to 38 C.F.R. § 3.321(b)(1) (2008), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  Initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for a 
given disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Ge. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).   There is no 
indication in the record that the schedular evaluations 
cannot be applied in the Veteran's case.  The criteria 
reasonably describe the claimant's disability level and 
symptomatology; therefore, the Veteran's disability picture 
is contemplated by the rating schedule and the assigned 
evaluation is therefore adequate.  There is no suggestion 
that the Veteran's disability picture is so unusual that the 
application of the regular schedular criteria has been 
rendered impracticable.  For example, there is no evidence 
that either his left knee or his GERD have required frequent 
periods of hospitalization for their treatment or that they 
have caused marked interference with employment beyond that 
contemplated by the rating schedule.  Therefore, there is no 
need to refer this case for extraschedular consideration.

Total disability evaluation due to individual unemployability 
(TDIU)

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record contains no indication that the Veteran has been 
rendered unemployable by these conditions.



ORDER

Entitlement to service connection for the residuals of an eye 
injury is denied.  

Entitlement to service connection for coronary artery disease 
is denied.  

Entitlement to a disability evaluation in excess of 20 
percent for traumatic arthritis of the left knee is denied.  



Entitlement to a disability evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


